Citation Nr: 9917925	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic 
cardiovascular disease, status/post coronary artery bypass 
graft, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased rating for the 
veteran's cardiovascular disability.

As a technical legal matter, the only issue over which the 
Board clearly has appellate jurisdiction is set forth on the 
title page.  The RO denied entitlement to an increased rating 
for a low back disability and cardiovascular disorder by 
rating decision dated in October 1997.  Although the 
statement of the case contained both issues, the appellant 
only disagreed with and appealed the rating for the 
cardiovascular disorder.  The veteran's service 
representative indicated disagreement with that decision by a 
VAF 646 dated in May 1998.  Testimony was taken on the issue 
at the videoconference hearing conducted before the 
undersigned in January 1999.  For the reasons set forth 
below, the issue of an increased rating for a low back 
disability is returned to the RO for appropriate action.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

With respect to the claim for an increased rating for a 
cardiovascular disability, the Board finds that due process 
requires a remand of the case.  Specifically, while the case 
was in appellate status, the VA criteria for evaluating 
cardiovascular pathology was amended effective January 12, 
1998.  See 62 Fed. Reg. 65207-65224 (Dec. 11, 1997) (codified 
at 38 C.F.R. § 4.104 (1998)).  As the instant issue includes 
the question of the proper current rating assigned for a 
cardiovascular disability, review consistent with the new 
criteria is indicated for the period after which it became 
effective.  Moreover, the RO has not had an opportunity to 
review the veteran's cardiovascular disorder under the new 
criteria.

As noted above, with respect to the claim for a increased 
rating for a low back disability, the RO denied entitlement 
to an increased rating for a low back disability by rating 
decision dated in October 1997.  The veteran's service 
representative indicated disagreement with that decision by a 
VAF 646 dated in May 1998.  Subsequently, the case was 
certified to the Board.  In such cases, there is some 
authority that the appellate process has commenced and that 
the veteran is entitled to a statement of the case on the 
issue.  See Pond v. West, No. 97-1780 (U.S. Vet. App. Apr. 
21, 1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, while the Board does not have jurisdiction to 
decide the issue of an increased rating for a low back 
disability on the merits under the aforementioned guidance, 
the issue of an increased rating for a low back disability is 
to be remanded to the RO for additional action.

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any cardiovascular disability, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

3.  Thereafter, and whether additional 
records are received or not, the RO 
should forward all records to an 
appropriate physician for a 
cardiovascular examination.  The examiner 
should, based on sound medical judgment 
and all available medical records 
determine the status of the veteran's 
cardiovascular disability, status-post 
coronary artery bypass graft surgery.  

Initially, the examiner is requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record and adequately 
summarize all of the relevant history, 
including relevant treatment and previous 
diagnoses regarding the veteran's 
cardiovascular disability.  Then, the 
examiner is requested to provide an 
opinion as to the nature, extent, and 
severity of all symptomatology of the 
veteran's current cardiovascular 
disability.  All indicated tests and 
studies should be performed.  

Specifically, the examiner should state 
whether there is any clinical evidence to 
suggest more than one episode of acute 
congestive heart failure over the course 
of the past year, a workload greater than 
3 METs but not greater than 5 METs with 
dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction 
with an ejection fraction of 30-50 
percent.  

If additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Board directive 
is neither optional nor discretionary).  
Where the remand orders of the Board are 
not complied with, an errs exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for a cardiovascular disability.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

6.  With respect to the claim for an 
increased rating for a low back 
disability, the RO should, in accordance 
with applicable procedures, consider any 
evidence obtained since the Notice of 
Disagreement, and as appropriate issue a 
Statement of the Case on the increased 
rating issue.  

7.  The RO should, with the promulgation 
of the Statement of the Case on the 
increased evaluation for a low back 
disability, inform the veteran that to 
complete the appellate process he should 
complete a timely substantive appeal and 
forward it to the RO.

Thereafter, and as appropriate the case should be returned to 
the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


